          Case 18-34658 Document 765 Filed in TXSB on 05/31/21 Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                                                                                       ENTERED
                                  HOUSTON DIVISION                                                     05/31/2021



 In re:                                               §
                                                      §             Case No. 18-34658
 HOUTEX BUILDERS, LLC, et al.,                        §
                                                      §             Chapter 11
                   DEBTORS.                           §
                                                      §             Jointly Administered
 ____________________________________                 §

                              AGREED ORDER DISMISSING CASE
                                  (This relates to Dkt No. 747)

          On the Debtors’ and Charles C. Foster’s Motion for Structured Dismissal, any responses to

the motion, the evidence and arguments adduced at any hearing on the motion and the record in these

cases, the Court finds the notice of the motion was sufficient under the circumstances, cause exists to

grant the relief sought, the relief sought is in the best interest of these estates and their creditors, the

proposed resolution of competing claims is fair and equitable and satisfies the requirements of

Bankruptcy Rule 9019(a). It is hereby

          ORDERED THAT:

          1.     Foster is authorized and directed to make the following distributions from the HouTex

DIP account within 5 business days following the date upon which the deadline set forth in

Bankruptcy Rule 8002(a)(1) has expired with respect to this Order:

                     a. First, Charles C. Foster, to himself $113,057.66. Upon Foster’s receipt of the

                        $113,057.66, Foster shall pay within two business days $105,000.00 to Parkins

                        Lee & Rubio LLP, in satisfaction of their legal fees and expenses in connection

                        with these cases and Foster’s obligations under their engagement letter

                        appearing at Dkt. 700-1.
        Case 18-34658 Document 765 Filed in TXSB on 05/31/21 Page 2 of 5



                    b. Second, simultaneously with Foster’s payment to PLR above, Foster shall

                        make the following distributions from the HouTex account:

                             i. Diamond McCarthy LLP to receive $40,000.

                            ii. HL Builders LLC, to its claim-assignee Fuqua & Associates, PC, to

                                receive $50,000.

                            iii. US Trustee & Clerk of the Court, to be paid any quarterly fees and

                                filing fees in full.

                            iv. Schmuck, Smith, Tees & Company, P.C., to be paid fees and expenses

                                in connection with these cases in full.

                    c. Third, Foster to himself any residual amount remaining in the HouTex DIP

                        account following the completion of all other distributions.

        2.      Fees previously paid to professionals on an interim or other basis in these Cases are

approved on a final basis without need for further application of any kind. Distributions under this

Order are deemed to be on account of allowed professional compensation claims or other

administrative claims, as the case may be, without need for further application of any kind.

        3.      Each of the Debtors in these cases, Fuqua & Associates, P.C., Diamond McCarthy

LLP, Parkins Lee & Rubio LLP, Schmuck, Smith, Tees & Company, P.C., Jones Murray & Beatty

LLP and Charles C. Foster do release and are deemed to have released each other for any and all

claims arising out of or related to the above-captioned jointly administered cases; provided, however,

that (a) these releases do not impair any claims transferred to Spirit of Texas Bank under the Order

Granting Motion For Authority To Compromise Disputes Among the Debtors, Charles Foster and Spirit of Texas

Bank ssb Under Bankruptcy Rule 9019 [Dkt. 709], and (b) these releases do not impair any claims that

may exist between any of the Parties that do not arise from or relate to these cases.

        4.      The stay under Rule 6004(h) is waived for cause.



                                                       2
Case 18-34658 Document 765 Filed in TXSB on 05/31/21 Page 3 of 5




      May 31,04,
       April  2021
                 2018




                                                Christopher Murray

                                                  Partner
Case 18-34658 Document 765 Filed in TXSB on 05/31/21 Page 4 of 5
Case 18-34658 Document 765 Filed in TXSB on 05/31/21 Page 5 of 5
